Title: From Alexander Hamilton to Oliver Wolcott, Junior, [29 June 1798]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


[New York, June 29, 1798]
Dear Sir
I have this moment seen a Bill brought into the Senate intitled a Bill to define more particularly the crime of Treason &c. There are provisions in this Bill which according to a cursory view appear to me highly exceptionable & such as more than any thing else may endanger civil War. I have not time to point out my objections by this post but I will do it tomorrow. I hope sincerely the thing may not be hurried through. Let us not establish a tyranny. Energy is a very different thing from violence. If we make no false step we shall be essentially united; but if we push things to an extreme we shall then give to faction body & solidarity.
Yrs. truly
A HamiltonJune 29. 1798
O Wolcott Esq
